

	

		II

		109th CONGRESS

		1st Session

		S. 816

		IN THE SENATE OF THE UNITED STATES

		

			April 15, 2005

			Mr. Reid (for

			 Mrs. Clinton) introduced the

			 following bill; which was read twice and referred to the

			 Committee on Homeland Security and

			 Governmental Affairs

		

		A BILL

		To establish the position of Northern

		  Border Coordinator in the Department of Homeland Security.

	

	

		1.Northern Border

			 Coordinator

			(a)In

			 generalTitle IV of the

			 Homeland Security Act of 2002 (6 U.S.C. 201 et seq.) is

			 amended—

				(1)in section 402—

					(A)by redesignating paragraph (8) as paragraph

			 (9); and

					(B)by inserting after paragraph (7) the

			 following:

						

							(8)Increasing the security of the border

				between the United States and Canada and the ports of entry located along that

				border, and improving the coordination among the agencies responsible for

				maintaining that security.

							;

				and

					(2)in subtitle C, by adding at the end the

			 following:

					

						431.Northern Border

				Coordinator

							(a)In

				generalThere shall be within

				the Directorate of Border and Transportation Security the position of Northern

				Border Coordinator, who shall be appointed by the Secretary and who shall

				report directly to the Under Secretary for Border and Transportation

				Security.

							(b)ResponsibilitiesThe Northern Border Coordinator shall be

				responsible for—

								(1)increasing the security of the border,

				including ports of entry, between the United States and Canada;

								(2)improving the coordination among the

				agencies responsible for the security described under paragraph (1);

								(3)serving as the primary liaison with State

				and local governments and law enforcement agencies regarding security along the

				border between the United States and Canada; and

								(4)serving as a liaison with the Canadian

				government on border

				security.

								.

				(b)Clerical

			 amendmentThe table of

			 contents in section 1(b) of the Homeland Security Act of 2002 (6 U.S.C. 101 et

			 seq.) is amended by inserting after the item relating to

			 section 430 the following:

				

					

						Sec. 431. Northern Border

				Coordinator.

					

					.

			

